Citation Nr: 1106523	
Decision Date: 02/17/11    Archive Date: 02/28/11

DOCKET NO.  07-21 134	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, 
North Carolina


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim for service connection for tubal ligation.

2.  Entitlement to service connection for fibrocystic breast 
disease.

3.  Entitlement to an initial disability rating higher than 10 
percent for bilateral plantar calluses.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

K. J. Kunz, Counsel

INTRODUCTION

The Veteran served on active duty from November 1986 to March 
1987, and from March 1986 to August 1994.

This appeal comes before the Board of Veterans' Appeals (Board) 
from an April 2006 rating decision by the Winston-Salem, North 
Carolina Regional Office (RO) of the United States Department of 
Veterans Affairs (VA).  In that decision, the RO denied reopening 
of a previously denied claim for service connection for tubal 
ligation, and denied service connection for fibrocystic breast 
disease.  Also in that decision, the RO granted service 
connection for bilateral plantar calluses, and assigned a 
disability rating of 10 percent.

For the reasons explained below, the issue of entitlement to a 
higher initial rating for bilateral plantar calluses is REMANDED 
to the RO via the Appeals Management Center (AMC).  VA will 
notify the Veteran if further action is required on his part.


FINDING OF FACT

In a January 2009 statement, prior to the promulgation of a 
decision in the appeal for reopening of a claim for service 
connection for tubal ligation and the appeal for service 
connection for fibrocystic breast disease, the Veteran 
communicated, through her representative, that she wished to 
withdraw those appeals.


CONCLUSIONS OF LAW

1.  The criteria for withdrawal of a substantive appeal on the 
claim to reopen the claim for service connection for tubal 
ligation by the appellant have been met.  38 U.S.C.A. § 7105 
(West 2002); 38 C.F.R. §§ 20.202, 20.204(b) (2010).

2.  The criteria for withdrawal of a substantive appeal on the 
claim for service connection for fibrocystic breast disease have 
been met.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 20.202, 
20.204(b) (2010).


REASONS AND BASES FOR FINDING AND CONCLUSIONS

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal that 
fails to allege specific error of fact or law in the 
determination being appealed.  A substantive appeal may be 
withdrawn in writing at any time before the Board promulgates a 
decision.  38 C.F.R. §§ 20.202, 20.204(b).  Withdrawal may be 
made by the veteran or by his or her authorized representative.  
38 C.F.R. § 20.204.

The Veteran selected The American Legion as her representative in 
her claims and appeals before VA.  A September 2008 supplemental 
statement of the case shows that the issues that the Veteran had 
appealed to the Board were as follows: (1) reopening a claim for 
service connection for tubal ligation, (2) service connection for 
fibrocystic breast disease, and (3) an initial disability rating 
higher than 10 percent for bilateral plantar calluses.  In a 
January 2009 letter, the Veteran's representative stated that the 
Veteran requested that VA withdraw all issues except that of the 
rating for bilateral plantar calluses.  That statement from the 
Veteran's representative effectively communicated the Veteran's 
request to withdraw her appeal to reopen a claim for service 
connection for tubal ligation and her appeal for service 
connection for fibrocystic breast disease.  With respect to those 
issues, there is no remaining allegation of error of fact or law 
for appellate consideration, and the appeals are withdrawn.  
Accordingly, the Board does not have jurisdiction to review those 
issues, and they are dismissed.




ORDER

The appeals for reopening of a claim for service connection for 
tubal ligation, and for service connection for fibrocystic breast 
disease, are dismissed.


REMAND

While further delay is regrettable, the Board finds that 
additional development is necessary for the claim for a higher 
initial rating for bilateral plantar calluses.  

In a January 2009 statement, the Veteran indicated that she had 
received VA medical treatment several times in 2008 at the VA 
Medical Center in Fayetteville.  The last treatment records in 
the claims file are dated in June 2007.  Accordingly, relevant VA 
treatment records dating since June 2007 should be obtained.  
38 U.S.C.A. § 5103A(c) (West 2002); see also Bell v. Derwinski, 2 
Vet. App. 611 (1992) (VA medical records are in constructive 
possession of the agency, and must be obtained if the material 
could be determinative of the claim).

In addition, during the February 2006 VA examination, the Veteran 
reported that treatment for the condition included seeing a 
podiatrist for trimming.  It is unclear whether she is referring 
to a private podiatrist or VA podiatrist.  Thus, relevant ongoing 
medical records should also be requested.  

Finally, the last VA examination for her feet was approximately 5 
years ago.  Accordingly, a VA examination should be scheduled to 
determine the current severity of her bilateral plantar calluses.

Accordingly, the case is REMANDED for the following action:

1.  The Veteran should be asked to provide 
the names and addresses of all medical care 
providers who treated her for plantar 
calluses since July 2005.  After securing 
the necessary release, the RO/AMC should 
request any relevant records identified.

2.  Obtain relevant treatment records from 
the VA Medical Center in Fayetteville, 
North Carolina dating since June 2007.

3.  After the above has been completed to 
the extent possible, the Veteran should be 
afforded a VA foot examination to determine 
the current nature and severity of 
bilateral plantar calluses.  The claims 
folder should be made available to and be 
reviewed by the examiner in conjunction 
with the examination.  All current findings 
related to the service connected bilateral 
plantar calluses should be reported.  The 
examiner should also indicate the 
functional impairment caused by the 
calluses.  

4.  After the development requested above 
has been completed to the extent possible, 
the RO/AMC should again review the record.  
If the benefit sought on appeal remains 
denied, the appellant and representative, 
if any, should be furnished a supplemental 
statement of the case and given the 
opportunity to respond thereto.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2010).




____________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


